 
 
 
               
Exhibit 10-5
 
RAMEX PORTFOLIO
LEGEND PROPERTY #4


QUITCLAIM DEED
FOR MINING CLAIMS/SITES IN OREGON


Ronald C. Gibson, Benjamin H. Erskine, Michael W. Marshall, Linda R. Hata of
Prospect Silica Enterprises, Inc., with a business address at 201 Forest Creek
Road, Jacksonville, Oregon, 97530-1901


for consideration paid, assigns, conveys, and quitclaims to:


Q Lotus Inc., a Nevada Corporation, with a business address at 500 N Dearborn,
Unit 605, Chicago, IL, 60654


The following mining claims/sites in Jackson County, Oregon:


Claim/Site Name
BLM Serial Number
RAMEX 2
ORMC 149 084
RAMEX 3
ORMC 149 085
RAMEX 4
ORMC 149 086
RAMEX 5
ORMC 149 087
RAMEX 8
ORMC 149 089
RAMEX 9
ORMC 149 090
RAMEX 10
ORMC 149 091
RAMEX 11
ORMC 149 092
RAMEX 14
ORMC 149 094
RAMEX 15
ORMC 149 095
RAMEX 16
ORMC 149 096
RAMEX 17
ORMC 149 097
RAMEX 19
ORMC 156 974
RAMEX 20
ORMC 156 975
RAMEX 21
ORMC 156 976
RAMEX 22
ORMC 156 977
RAMEX 23
ORMC 156 978
RAMEX 24
ORMC 156 979
RAMEX 25
ORMC 156 980
RAMEX 26
ORMC 156 981





WITNESS this 23rd  day of April , 2010.




  /S/ Ronald Gibson                                                        /S/
Benjamin H. Erskine                                                      
Ronald C.
Gibson                                                                           Benjamin
H. Erskine




  /S/ Michael W.
Marshall                                                        /S/ Linda R.
Hata                                                      
Michael W.
Marshall                                                                           Linda
R. Hata


 
 


QUITCLAIM DEED
FOR MINING CLAIMS/SITES IN OREGON
(page 2 of 2)




------------------------------------------------------------------------------------------------------------
Acknowledgement for Persons
State of Oregon                                )
Jackson County                                )
  The foregoing instrument was acknowledged before me this 23rd  day of April ,
2010.


By                                                                 Ronald C.
Gibson, Benjamin H. Erskine, Michael W. Marshall, Linda R. Hata (Name(s) of
Person(s) Acknowledging)


My commission expires:  April 22, 2011
  /S/                                                      
(seal)                                                                                 Notary
Public


---------------------------------------------------------------------------------------------------------------------------------
Acknowledgement for Corporation
State of Oregon                                )
Jackson County                                )
  The foregoing instrument was acknowledged before me this 23rd  day of April ,
2010.


 
By     /s/    Linda R. Hata (Name of Officer) , Secretary (Title) of Prospect
Sillica Enterprises (Name of corporation) , a OR (State of Incorporation)
corporation, on behalf of said corporation.


My commission expires:  April 22, 2011
  /S/ Linda R. Hata                                                      
(seal)                                                                                 Notary
Public


 
 
 


 
1

--------------------------------------------------------------------------------


 
 


Robert L. Salmon
P. 0. Box 1742
Rogue River, Oregon 97537


Mining Consultant


February 23, 2010
 
Ron Gibson
POB 400
Rogue River, OR 97537
 


Re: Silica Deposit in the Prospect Ranger District Quartz Mountain and
Subsequent Correspondence per RAMEX claims


Dear Ron,
 
I am so glad to see you are progressing on the Quartz Mountain property. If I
understand what you want from me, I will explain as follows; you want my
considered opinion of the estimated value of 400 acres of the total reserves of
silica claims on Quartz Mountain.
 
Reference is made to my letters of October 31, 2005 and February 29, 2008. Any
mineral deposit value is predicated on the value and demand at the time the
opinion is given. That being said, the value of the claims has doubled since I
last examined them in October of 2005. The volume has not changed-nor will it.
 


The amount of tonnage in the 400 acre block at 100 feet depth equals
approximately 175,000,000 tons today worth $80/ton or $14B. This is by no means
the total of the deposit.
 
As you and I discussed, when standing on the lower end of your claims, we could
see the exposed silica on three sides at over 500 feet in elevation. In my
opinion, there is at least 5 times the amount as stated above. This is what I
believe and seems to be consistent with the opinion of other geologist reports.
 


Ron, you know I am conservative by nature but I have never seen a deposit of
this magnitude. If I can be of further assistance, please advise.


[Ed. Note: The 400 acres are comprised of claims Ramex #2, #3, #4, #5, #8, #9,
#10, #11, #14, #15, #16, #17, #19, #20, #21, #22, #23, #24, #25, #26]




Sincerely,


/S/Robert L. Salmon


Robert L. Salmon




 
2

--------------------------------------------------------------------------------


 
Robert L. Salmon
P.O. Box 1742
Rogue River. Oregon  97537
(541)-855-7403
 
Resume
 


I, Rooert Salmon, am a constitutional councilor of law, having been called upon
numerous times to testify both for and against the government as an expert
witness.
 
I have been a private investigator for a mining attorney and other clients for
the past 30 years. My duties included mineral claim examiner and the
certification or mineral claims records.
 
As a mining consultant, I have hands on experience from the staking of mineral
claims through the prototype into final production.
 
In the past 40 years, I have done hundreds of mineral evaluations on both
precious metal and industrial mineral properties, from Canada to Mexico.
 
I have had the pleasure of working with some of the finest professional people
in the business,
 


/S/ Robert L. Salmon


Robert L. Salmon
 
 


                                                             3

--------------------------------------------------------------------------------



 
 


Mineral Rights Agreement
 
This agreement is by and between Prospect Silica Enterprisess Inc. hereinafter
referred to as "transferor" and Q Lotus, Inc. hereinafter referred to as
"transferee."  Transferor agrees to transfer all "rights, title and interest" in
the attached exhibit describing the asset(s) to transferee for real and valuable
consideration.  Transferor represents he/she is the rightful holder of the
assets to be transferred and further that said asset(s) are free of any liens,
encumbrances or debts.  Transferor further represents to transferee the assets
are not the subject of any lawsuits currently filed or anticipated to be filed
in the future.
 
In exchange for the unencumbered transfer of all rights, title and interest in
the described asset(s), transferee has agreed to a revenue sharing agreement
with transferor to be derived from the use of the asset(s).  Said usage will
include but not be limited to mining and extraction of minerals from subject
properties and sale of said minerals.  Additionally, mineral extractions might
be utilized as collateral for loans or might back securities offerings or be
hypothecated in a variety of ways.
 
Transferor agrees to share with transferee, (in accordance with revenue sharing
agreement), whatever monetary value received by transferor in conjunction with
the asset(s) herein described after deduction of all expenses.  Transferor
agrees to protect the value of the asset(s) being transferred and to utilize
said asset(s) in a responsible manner to achieve maximum value to be shared by
transferor and transferee.
 
Transferor and transferee agree to continue to work in cooperation with each
other now and in the future to maximize asset value for their mutual benefit.
 
Q Lotus Inc
 
  /S/____Marckensie Theresias                                            May 10,
2010
 
Markensie Theresias
 


 
  /S/____Ron
Gibson                                                            May 7, 2010
 
_____Ron Gibson,
President___                                                                                                                      
 


 
  /S/__Ben Erskine, Sr.__                                                    May
7, 2010
 
_____Ben Erskine, Sr.
V.P._______                                                                                                                                      
 


 
  /S/  Mike
Marsahll                                                            May 7, 2010
 
_____Mike Marshall,
Treasurer                                                                                                 
 


 
  /S/   Linda Hata                                                            
   May 7, 2010
 
_____Linda Hata,
Secretary_______                                                                                                           


 


4

--------------------------------------------------------------------------------


 
 
 
 


Letter Agreement


Reference is hereby made to the “revenue sharing agreement” recited in the
Mineral Rights Agreement dated May 7, 2010 by and between Prospect Silica
Enterprisess Inc. (“transferor”) and Q Lotus, Inc. (“transferee”) hereinafter
referred to as “The Parties.”


The Parties hereby agree that the transferor shall be paid thirty percent (30%)
of the Net Revenue (gross revenue less all related expenses.)


The transferred assets include the following BLM Claims:
 
Serial Number
Claim Name
 
Serial Number
Claim Name
ORMC 149 084
RAMEX 2
 
ORMC 149 096
RAMEX 16
ORMC 149 085
RAMEX 3
 
ORMC 149 097
RAMEX 17
ORMC 149 086
RAMEX 4
 
ORMC 156 974
RAMEX 19
ORMC 149 087
RAMEX 5
 
ORMC 156 975
RAMEX 20
ORMC 149 089
RAMEX 8
 
ORMC 156 976
RAMEX 21
ORMC 149 090
RAMEX 9
 
ORMC 156 977
RAMEX 22
ORMC 149 091
RAMEX 10
 
ORMC 156 978
RAMEX 23
ORMC 149 092
RAMEX 11
 
ORMC 156 979
RAMEX 24
ORMC 149 094
RAMEX 14
 
ORMC 156 980
RAMEX 25
ORMC 149 095
RAMEX 15
 
ORMC 156 981
RAMEX 26
         

Understood & Agreed To:


Prospect Silica Enterprisess Inc.


By:                                                                  /S/  Ron
Gibson                                             05/15/2010
Ron Gibson,
President                                                                    Date
By:                                                                  /S/ Ben
Erskine Sr.                                        05/15/2010
Ben Erskine, Sr.
V.P.                                                                    Date


By:                                                                  /S/ Mike
Marshall                                         05/15/2010
Mike Marshall,
Treasurer                                                                                                    Date


By:                                                                  /S/  Linda
Hata                                             05/15/2010
Linda Hata,
Secretary                                                                    Date


Q Lotus, Inc.


By:                                                                  /S/  Marckensie
Theresias                           6/7/2010
Marckensie
Theresias                                                                    Date


 
 

                                                             5